EXHIBIT 10.4
 
Execution Copy
 
PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”) is entered into on May 29, 2012, by and
between ENGLOBAL CORPORATION, a corporation organized under the laws of the
State of Nevada (“Pledgor”) and PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“PNC”), as agent for itself and as agent for the other
Lenders described below (PNC, together with its successors and assigns in such
capacity, “Pledgee”).
 
1. For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and as collateral security for and to secure the prompt
payment and performance in full of the Obligations (as defined in the Credit
Agreement, described below) of Borrowers described below, Pledgor hereby grants
to Pledgee for the ratable benefit of  Pledgee and each other lender
(collectively, the “Lenders”) named in that certain Revolving Credit and
Security Agreement, dated as of May 29, 2012 by and among Pledgor, ENGLOBAL
U.S., INC., a corporation organized under the laws of the State of Texas
(“ENGlobal US”), ENGLOBAL INTERNATIONAL, INC., a corporation organized under the
BVI Business Companies Act of 2004 (“ENGlobal International”), ENGLOBAL
GOVERNMENT SERVICES, INC., a corporation organized under the laws of the State
of Texas (“ENGlobal Government”; and together with Pledgor, ENGlobal US and
ENGlobal International, individually, each a “Borrower” and collectively,
jointly and severally, “Borrowers”), the Lenders and Pledgee, in its capacity as
a Lender and Agent (as amended, amended and restated, supplemented, extended,
joined and/or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms not defined herein are used as defined in the Credit
Agreement), a continuing security interest in (A)(i) all of the capital stock,
securities, membership interests, partnership interests, limited liability
company interests or other equity interests (collectively, the “Equity
Interests”) of each Subsidiary of Pledgor organized under the laws of the United
States of America (each, a “Domestic Subsidiary”) now or hereafter owned by
Pledgor, and (ii) 65% (or such greater percentage that, due to a change in
Applicable Law after the date hereof, (a) could not reasonably be expected to
cause the undistributed earnings of the Equity Interests of Pledgor and each
Subsidiary of Pledgor organized under the laws of any country other than the
United States of America (each, a “Foreign Subsidiary” and together with any
Domestic Subsidiary, the “Pledged Subsidiaries”) as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s U.S. parent and (b) could not reasonably be expected to cause any
material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each Foreign Subsidiary now or hereafter owned by Pledgor or any Domestic
Subsidiary (or if Pledgor or any Domestic Subsidiary owns less than 65% of the
Equity Interests of such Foreign Subsidiary, then all of the Equity Interests of
such Foreign Subsidiary now or hereafter owned by such Pledgor or such Domestic
Subsidiary) (including, without limitation, all Equity Interests identified on
Schedule I attached hereto) and any other Equity Interests issued in connection
with the initial pledged shares set forth on Part A of Schedule I attached
hereto), whether now or hereafter issued by the Pledged Subsidiaries (any and
all such Equity Interests in
 
 
 

--------------------------------------------------------------------------------

 
any Pledged Subsidiary, collectively, the “Pledged Equity” and together with all
proceeds, products and increases thereof and substitutions and replacements
therefor, collectively, the “Collateral”) and (B) the promissory notes and
instruments listed on Part B of Schedule I hereto (together with any and all
interest, cash, instruments and other property and assets from time to time
received, receivable or otherwise distributed in respect of the same, and all
additional Indebtedness arising after the date hereof and owing to Pledgor and
evidenced by promissory notes or other instruments, together with such
promissory notes and instruments, and all interest, cash, instruments and other
property and assets from time to time received, receivable or otherwise
distributed in respect of the same, collectively, the “Pledged Indebtedness”)
(the Pledged Equity and Pledged Indebtedness, together with all proceeds,
products and increases thereof and substitutions and replacements therefor,
collectively, the “Collateral”) (each Domestic Entity and each Foreign Entity,
together with any issuer of Pledged Indebtedness, collectively, the “Pledged
Entities”).
 
2. Pledgor represents and warrants that (i) Pledgor is the legal and beneficial
owner of the Collateral, free and clear of all liens and encumbrances (other
than Permitted Encumbrances); (ii) there are no restrictions upon the transfer
of any of the Collateral, other than as may appear and may be referenced on the
face of any certificates or other than arising under Applicable Laws; (iii)
Pledgor owns the percentage of the issued and outstanding Equity Interests as
set forth on Schedule I attached hereto; (iv) there are no existing obligations
to issue Equity Interests or securities convertible into Equity Interests of the
Pledged Entities and, except as provided in the Credit Agreement, in no event
will Pledgor permit any such Equity Interests to be issued to a Person other
than Pledgor prior to the indefeasible payment in full in cash or other readily
available funds of the Obligations and the termination of the Credit Agreement
and the termination, expiration or cash collateralization of all outstanding
Letters of Credit; (v) upon the filing of a financing statement naming Pledgor
as debtor and Pledgee as secured party, filed in the jurisdiction of
organization of Pledgor, and covering the Collateral, the Liens granted pursuant
to this Agreement will constitute a valid, perfected first priority Lien on the
Equity Interests of a Pledged Entity for which no certificates, instruments or
other writings representing such Equity Interests exist; (vi) except as provided
in the Credit Agreement, there are no existing securities or obligations of the
Pledged Entities the amount of which obligation is based, in whole or in part,
on the value of the Pledged Entities’ Equity Interests or any increase thereof,
nor will Pledgor permit any such securities or obligations to exist prior to the
indefeasible payment in full in cash or other readily available funds of the
Obligations and the termination of the Credit Agreement and the termination,
expiration or cash collateralization of all outstanding Letters of Credit;
(vii) the Pledged Indebtedness has been duly authorized, authenticated and
issued and delivered by, and is the legal, valid and binding obligation of the
maker thereof, and no such maker is in default thereunder and (viii) except as
disclosed on Part B of Schedule I, none of the Pledged Indebtedness is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture, except as permitted in the Credit Agreement.  Pledgor also
represents and warrants that (i) no Pledged Entity has made any calls for
capital which have not been fully paid by Pledgor or any other member, partner,
shareholder or other equity holder, as applicable, of such Pledged Entity, (ii)
neither Pledgor nor any Pledged Entity are in default under any Organizational
Document of any Pledged Entity, as applicable, and (iii) neither the making of
this Agreement, nor the exercise of any rights or remedies of Pledgee hereunder
will cause a default under any Organizational Document of any Pledged Entity, as
applicable.
 
 
 

--------------------------------------------------------------------------------

 
3. In furtherance of Pledgee’s security interest in the Collateral, Pledgor
agrees to deliver to Pledgee, on or before the date of this Agreement, any and
all certificates representing the Collateral identified on Schedule I attached
hereto, together with transfer powers duly executed in blank by Pledgor and all
promissory notes, instruments and other documents evidencing the Pledged
Indebtedness, endorsed by Pledgor, where applicable.
 
4. Pledgor irrevocably authorizes Pledgee at any time and from time to time in
the reasonable discretion of the Pledgee and appoints the Pledgee as its
attorney-in-fact (i) to execute on behalf of Pledgor as debtor and to file
financing statements necessary or desirable in the Pledgee’s sole discretion to
perfect and to maintain the perfection and priority of the Pledgee’s security
interest in the Collateral, (ii) upon the occurrence and continuation of an
Event of Default, to endorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement
in such offices as Pledgee in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of Pledgee’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral or
with securities intermediaries holding Collateral as may be necessary or
advisable to give Pledgee control over such Collateral, (v) to apply the
proceeds of any Collateral received by Pledgee to the Obligations as provided in
the Credit Agreement, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral unless the same are being Properly Contested and
(vii) to do all other acts and things necessary to carry out this Agreement; and
Pledgor agrees to reimburse Pledgee on demand for any payment made or any
expense incurred by Pledgee in connection with any of the foregoing; provided
that, this authorization shall not relieve Pledgor of any of its obligations
under this Agreement or under the Credit Agreement or any Other Document. All
acts of said attorney or designee are hereby ratified and approved. The powers
conferred on Pledgee, for the benefit of the Pledgee and Lenders, under this
Paragraph 4 are solely to protect Pledgee’s interests in the Collateral and
shall not impose any duty upon Pledgee or any Lender to exercise any such
powers.
 
5. PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS PLEDGEE AS ITS PROXY AND
ATTORNEY IN FACT (AS SET FORTH IN PARAGRAPH 4 ABOVE) WITH RESPECT TO ITS
COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO.  IN ADDITION TO THE RIGHT TO VOTE ANY SUCH COLLATERAL,
THE APPOINTMENT OF PLEDGEE AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF AND DURING THE
 
 
 

--------------------------------------------------------------------------------

 
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT.  Notwithstanding anything to
the contrary in Paragraph 4 above, if no Event of Default has occurred and is
continuing hereunder, Pledgor shall have the right, where applicable, to vote
and give consents with respect to the Collateral for all purposes not
inconsistent with the provisions of this Agreement, the Credit Agreement and the
Other Documents, and Pledgee shall, if necessary, execute due and timely proxies
in favor of Pledgor for this purpose.
 
6. Upon the occurrence and during the continuance of any Default or Event of
Default, Pledgee may exercise all of the rights and privileges in connection
with the Collateral to which a transferee may be entitled as the record holder
thereof, together with the rights and privileges otherwise granted hereunder,
and Pledgor shall execute and deliver to Pledgee such additional documents as
Pledgee shall request to evidence, and in furtherance of, the
foregoing.  Pledgee shall be under no obligation to exercise any of such rights
or privileges.
 
7. Except as otherwise provided in the Credit Agreement, with the consent of
Pledgee, Pledgor shall substitute or exchange other securities, promissory notes
or instruments in place of those herein mentioned, all of the rights and
privileges of Pledgee and all of the obligations of Pledgor with respect to the
securities, promissory notes or instruments originally pledged or held as
Collateral hereunder shall be forthwith applicable to such substituted or
exchanged securities, promissory notes or instruments.
 
8. Upon the occurrence and during the continuance of any Event of Default,
Pledgee shall be authorized to collect all dividends, distributions, interest
payments and other amounts (including amounts received or receivable upon
redemption or repurchase) that may be, or become, due on any of the
Collateral.  If Pledgor receives any such dividends, distributions, payments or
amounts after the occurrence of an Event of Default, it shall immediately
endorse and deliver the same to Pledgee in the form received.  All such amounts
which Pledgee receives and retains in accordance with the terms of this
Paragraph 8 shall be applied to reduce the principal amount outstanding on the
Obligations.  Pledgee is, furthermore, authorized to give receipts in the name
of Pledgor for any amounts so received.  Pledgee shall be under no obligation to
collect any such dividends, distributions, interest payments and other amounts.
 
9. Except as otherwise provided in the Credit Agreement, in the event that,
during the term of this Agreement, subscription warrants or any other rights or
options shall be issued in connection with the Collateral, such warrants, rights
or options shall be immediately assigned, if necessary, by Pledgor to
Pledgee.  If any such warrants, rights or options are exercised by Pledgor, all
new securities so acquired by Pledgor shall be immediately assigned to Pledgee,
shall become part of the Collateral and shall be endorsed to, delivered to and
held by Pledgee under the terms of this Agreement in the same manner as the
securities originally pledged.
 
10. Except as otherwise provided in the Credit Agreement, in the event that,
during the term of this Agreement, any share, dividend, distribution,
reclassification, readjustment, new issuance or other change to any part of the
Collateral is declared or made in the capital structure of any of the Pledged
Entities, all new, substituted and additional shares, or other securities,
issued by reason of any such change shall become part of the Collateral and
shall be endorsed to, delivered to and held by Pledgee under the terms of this
Agreement in the same manner as the securities originally pledged.
 
 
 

--------------------------------------------------------------------------------

 
11. Pledgor shall, upon obtaining ownership of any additional Equity Interests,
promissory notes or instruments of a Pledged Entity or Equity Interests,
promissory notes or instruments otherwise required to be pledged to Pledgee
pursuant to the Credit Agreement or any of the Other Documents, which Equity
Interests, notes or instruments are not already Collateral, promptly (and in any
event within five (5) Business Days following the date on which Pledgor obtains
such ownership) deliver to Pledgee a Pledge Amendment duly executed by Pledgor,
in substantially the form of Schedule II hereto (a “Pledge Amendment”) in
respect of any such additional Equity Interests, notes or instruments, pursuant
to which Pledgor shall pledge to Pledgee all of such additional Equity
Interests, notes and instruments.  Pledgor hereby authorizes Pledgee to attach
each Pledge Amendment to this Agreement and agree that all Pledged Subsidiary
and Pledged Indebtedness listed on any Pledge Amendment delivered to Pledgee
shall for all purposes hereunder be considered Collateral.
 
12. Pledgor authorizes Pledgee, without notice or demand, and without affecting
the liability of Pledgor hereunder, from time to time to:
 
(A) hold security in addition to and other than the Collateral for the payment
of the Obligations or any part thereof, and exchange, enforce, waive and release
any Collateral or any part thereof, or any other such security, or part thereof;
 
(B) release any of the endorsers or guarantors of the Obligations secured
hereunder or any part thereof, or any other person whomsoever liable for or on
account of such Obligations;
 
(C) subject to the terms of the Credit Agreement, on the transfer of all or any
part of the Obligations secured hereunder in accordance with the Credit
Agreement, Pledgee may assign all or any part of Pledgee’s security interest in
the Collateral and shall be fully discharged thereafter from all liability and
responsibility with respect to the Collateral so transferred, provided that, in
no event shall Pledgee be liable for any act or omission or negligent act or
negligent omission with respect to the Collateral, other than acts or omissions
constituting gross negligence, willful misconduct or tortuous breach of
contract.  The transferee of the Collateral shall be vested with the rights,
powers and remedies of Pledgee hereunder, and with respect to any Collateral not
so transferred, Pledgee shall retain all rights, powers and remedies hereby
given; and
 
(D) Pledgor hereby waives any right to require Pledgee to proceed against
Pledgor, the other Borrowers, the Guarantors, the Pledged Entities or any other
person whomsoever, to proceed against or exhaust any collateral or any other
security held by Pledgee, or to pursue any other remedy available to
Pledgee.  Pledgor further waives any defense arising by reason of any liability
or other defense of Pledgor or of any other person (other than payment and
performance in full of the Obligations).  Pledgor shall have no right to require
Pledgee to marshal collateral.
 
13. It shall not be necessary for Pledgee to inquire into the powers of Pledgor
or the officers, directors or agents acting or purporting to act on behalf of
Pledgor, and any obligations made or created in reliance on the professed
exercise of such powers shall be secured hereunder.
 
 
 

--------------------------------------------------------------------------------

 
14. To the extent permitted by Applicable Law and in the Credit Agreement,
Pledgee shall be under no duty or obligation whatsoever to make or give any
presentments, demands for performance, notices of non-performance, protests,
notices of protest or notices of dishonor in connection with the Obligations.
 
15. The occurrence of an “Event of Default” under the Credit Agreement shall, at
the option of Pledgee, constitute an “Event of Default” under this Agreement.
 
16. Upon the occurrence and during the continuance of any Event of Default, the
Obligations shall, at the option of Agent, become immediately due and payable,
and Pledgee shall have all the rights and remedies provided in the Uniform
Commercial Code in effect in the State of Texas on the date of this Agreement
and, the Pledgee may, upon ten (10) days’ prior written notice to Pledgor sent
to the persons identified in and in the same manner as provided in the Credit
Agreement, without liability for any diminution in value or price which may have
occurred, sell all or any part of the Collateral in such manner and for such
price as Pledgee may determine.  Pledgor recognizes that Pledgee may be unable
to effect a public sale of any or all the Collateral and may be compelled to
resort to one or more private sales thereof.  Pledgor also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being
private.  Pledgee shall be under no obligation to delay a sale of any of the
Collateral for the period of time necessary to permit Pledgor or the issuer of
the Collateral to register such securities for public sale under the Securities
Act of 1933, as amended, or under applicable state securities laws, even if
Pledgor and the issuer would agree to do so.  At any public sale, Pledgee shall
be free to purchase all or any part of the Collateral.  Pledgee shall receive
the proceeds of any such sale or sales, and, after deducting therefrom any and
all reasonable costs and expenses incurred in connection with the sale thereof,
apply the net proceeds toward the payment of the Obligations secured hereunder
in the manner set forth in the Credit Agreement, including interest, reasonable
attorneys’ fees and all other costs, fees and expenses incurred by Pledgee
hereunder and under any other agreement between Pledgor and Pledgee.  If such
proceeds be more than sufficient to pay the same, then in case of a surplus,
such surplus shall be accounted for and paid over to Pledgor, provided Pledgor
is not then indebted to Pledgee otherwise under this Agreement or any Other
Documents.
 
17. Upon the (a) indefeasible repayment in full in cash of the Obligations
(other than indemnification and other contingent Obligations, in each case not
yet due and payable or in respect of which no assertion of liability and no
claim or demand for payment has been made), (b) the termination of the Credit
Agreement and (c) all Letters of Credit issued under the Credit Agreement have
expired, terminated or been fully collateralized in cash in an amount and manner
satisfactory to Agent, Pledgee will, at Pledgor’s expense, deliver all of the
Collateral to Pledgor along with all instruments of assignment executed in
connection therewith, and execute and deliver to Pledgor such documents as
Pledgor shall reasonably request to evidence Pledgee’s release of Pledgee’s
security interest hereunder.
 
18. Pledgor covenants and agrees that it shall not permit any Pledged Entity to
amend or otherwise modify any of its organizational documents, except as
expressly permitted under the Credit Agreement, and without limiting the
foregoing, Pledgor shall not permit any Pledged
 
 
 

--------------------------------------------------------------------------------

 
Entity whose ownership interests are not certificated as of the date hereof to
opt into Article 8 of the applicable Uniform Commercial Code for purposes of
classifying the membership interests, partnership interests or other equity
interests in any such entity as “securities” thereunder and shall not permit any
such entity to certificate such interests, unless Pledgor provides prior fifteen
(15) days’ written notification to Pledgee of such election and promptly deliver
any such certificates to Pledgee with the appropriate transfer power executed in
blank (the failure to deliver such certificates and transfer power within one
(1) Business Day of the date of the creation of such certificate (time being of
the essence) shall result in an immediate Event of Default under the Other
Documents without the necessity of notice or the expiration of any cure period
with respect thereto notwithstanding anything in the Credit Agreement or the
Other Documents to the contrary).
 
19. This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against Pledgor for liquidation or
reorganization, should Pledgor become insolvent or make an assignment for the
benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of Pledgor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
 
20. Subject to Paragraph 19 hereof, this Agreement shall terminate upon (a) the
indefeasible payment in full, in cash, of all Obligations (other than
indemnification and other contingent Obligations, in each case not yet due and
payable or in respect of which no assertion of liability and no claim or demand
for payment has been made) of each Borrower under the Credit Agreement, (b) the
termination of the Credit Agreement and (c) all Letters of Credit issued under
the Credit Agreement have expired, terminated or been fully collateralized in
cash in an amount and manner satisfactory to Agent.
 
21. All notices required or permitted to be given hereunder shall be in writing
and shall be either personally delivered, faxed to the fax numbers provided
herein, or sent by United States certified or registered mail, return receipt
requested, addressed to Pledgor or Pledgee at their respective addresses stated
below or at such other address as either party hereafter notices the other party
as herein provided.  Notices shall be effective at the times and in the manner
set forth in Section 16.6 of the Credit Agreement.
 

 
Pledgor’s Address for Notices:
             
If to Pledgor:
ENGlobal Emerging Markets, Inc.      
654 N. Sam Houston Parkway – Suite 400
     
Houston, Texas 77060
      Attention:
Tami Walker
      Telephone:
(281) 878-1000
      Facsimile:
(281) 754-4859

 
 
 

--------------------------------------------------------------------------------

 
 

     
with copy to:
               
Porter Hedges LLP
     
1000 Main Street, 36th Floor
     
Houston, Texas  77002
      Attention:
Ephraim del Pozo
      Telephone:
(713) 226-6660
      Facsimile:
(713) 226-6260
           
Pledgee’s Address for Notices:
             
If to Pledgee:
PNC Bank, National Association      
2100 Ross Avenue, Suite 1850
     
Dallas, TX 75201
      Attention: Relationship Manager (ENGlobal)       Telephone: (214) 871-1261
      Facsimile: (214) 871-2015                
with a copy to:
     
PNC Bank, National Association
     
Two Tower Center Blvd.
     
East Brunswick, New Jersey 08816
      Attention: Josephine Griffin       Telephone: (732) 220-4388      
Facsimile: (732) 220-4394                
and to:
               
PNC Bank, National Association
     
PNC Agency Services
     
PNC Firstside Center
     
500 First Avenue, 4th Floor
     
Pittsburgh, Pennsylvania 15219
     
Attention: Lisa Pierce
     
Telephone:  (412) 762-6442
     
Facsimile:   (412) 762-8672
               
and to:
                 
Patton Boggs LLP
     
2000 McKinney, Suite 1700
     
Dallas, Texas 75201
     
Attention: Michelle W. Suarez
     
Telephone:  (214) 758-1500
     
Facsimile:   (214) 758-1550

 
 

--------------------------------------------------------------------------------

 
22. GOVERNING LAW; ADDITIONAL WAIVERS.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLIED TO CONTRACTS
TO BE PERFORMED WHOLLY WITHIN THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF TEXAS.  ANY JUDICIAL
PROCEEDING BROUGHT BY OR AGAINST PLEDGOR WITH RESPECT TO ANY OF THE LIABILITIES,
THIS AGREEMENT OR ANY RELATED AGREEMENT MAY BE BROUGHT IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS OR ANY STATE COURT IN DALLAS
COUNTY, TEXAS, UNITED STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF PLEDGEE TO
BRING PROCEEDINGS AGAINST PLEDGOR IN THE COURTS OF ANY OTHER
JURISDICTION.  PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  PLEDGOR WAIVES THE
RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST PLEDGOR IN ANY STATE
COURT TO ANY FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY PLEDGOR AGAINST PLEDGEE
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, SHALL
BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF DALLAS,
STATE OF TEXAS.
 
Nothing herein shall affect or impair Pledgee’s right to serve legal process in
any manner permitted by law or Pledgee’s right to bring any action or proceeding
against Pledgor or its property in the courts of any other
jurisdiction.  Wherever possible each provision of this Agreement shall be
interpreted as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
PLEDGOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS
HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS.  PLEDGOR FURTHER
ACKNOWLEDGES THAT BY EXECUTING THIS AGREEMENT, IT IS WAIVING CERTAIN RIGHTS AS
OTHERWISE SET FORTH HEREIN TO WHICH PLEDGOR MAY OTHERWISE BE ENTITLED BY LAW.
 
23. ENTIRE UNDERSTANDING. THIS AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING
BETWEEN PLEDGOR AND PLEDGEE AND MAY NOT
 
 
 

--------------------------------------------------------------------------------

 
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.  THERE ARE NO
UNWRITTEN AGREEMENTS AMONG THE PARTIES HERETO.  ANY PROMISES, REPRESENTATIONS,
WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY PLEDGOR AND PLEDGEE’S RESPECTIVE
OFFICERS.  NEITHER THIS AGREEMENT NOR ANY PORTION OR PROVISIONS HEREOF MAY BE
CHANGED, MODIFIED, AMENDED, WAIVED, SUPPLEMENTED, DISCHARGED, CANCELLED OR
TERMINATED ORALLY OR BY ANY COURSE OF DEALING, OR IN ANY MANNER OTHER THAN BY AN
AGREEMENT IN WRITING, SIGNED BY THE PARTY TO BE CHARGED.  PLEDGOR ACKNOWLEDGES
THAT IT HAS BEEN ADVISED BY COUNSEL IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT AND THE OTHER DOCUMENTS AND IS NOT RELYING UPON ORAL REPRESENTATIONS
OR STATEMENTS INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  PLEDGOR FURTHER ACKNOWLEDGES THAT BY EXECUTING THIS AGREEMENT, IT IS
WAIVING CERTAIN RIGHTS AS OTHERWISE SET FORTH HEREIN TO WHICH PLEDGOR MAY
OTHERWISE BE ENTITLED AT LAW.
 
24. Severability; Captions; Counterparts; Facsimile Signature. If any provision
of this Agreement is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Agreement which shall be given effect so far as possible.  The captions in
this Agreement are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission or other
electronic means, which signatures shall be considered original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.
 
25. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.
 
 
 

--------------------------------------------------------------------------------

 
26. Amendments. No amendment, modification or waiver of, or consent with respect
to, any provision of this Agreement shall be effective unless the same shall be
in writing and signed and delivered by Pledgee, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
27. Survival. It is the express intention and agreement of the parties hereto
that all covenants, representations, warranties, waivers, and indemnities made
by the Pledgor herein shall survive the execution, delivery, and termination of
this Agreement until (a) all Obligations (other than indemnification and other
contingent Obligations, in each case not yet due and payable or in respect of
which no assertion of liability and no claim or demand for payment has been
made) are performed in full and indefeasibly paid in full in cash, (b) the
Lenders’ commitments to make loans and to extend other financial accommodations
have terminated, (c) the Credit Agreement and Other Documents are terminated and
(d) all Letters of Credit issued under the Credit Agreement have expired,
terminated or been fully collateralized in cash in an amount and manner
satisfactory to Agent.
 
[Remainder of Page Intentionally Blank – Signature Page Follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Pledgor and Pledgee have executed this Agreement as of the
date first above written.
 
 

 
PLEDGOR:
       
ENGLOBAL CORPORATION
              By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 
 
 


 
[Signature Page to Pledge Agreement – Holdings]

--------------------------------------------------------------------------------

 
 

 
PLEDGEE:
       
PNC BANK, NATIONAL ASSOCIATION,
as Agent
              By:
/s/ Ron Eckhoff
  Name:
Ron Eckhoff
  Title:
Vice President

 
 

 
 
[Signature Page to Pledge Agreement – Holdings]

--------------------------------------------------------------------------------

 
ACKNOWLEDGEMENT


The undersigned hereby acknowledges receipt of the foregoing Pledge Agreement
(the “Pledge Agreement”) dated as of May 29, 2012, executed by ENGLOBAL
CORPORATION, a corporation organized under the laws of the State of Nevada
(“Pledgor”) to and for the benefit of PNC BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as Agent for the Lenders (together with its
successors and assigns in such capacity, “Agent”) and agrees to make, or cause
to be made, all payments, income and dividends (whether in cash, membership
interests or other property), liquidating dividends, warrants, options,
membership interest rights, subscription rights, securities of the undersigned
and any other distributions of any other property which the Pledgor is now or
may hereafter be entitled to receive on account of the Collateral (as defined in
the Pledge Agreement) directly to Agent when required by Agent in accordance
with the foregoing Pledge Agreement and subject to the terms of the Credit
Agreement.


The undersigned further agrees that notwithstanding anything to the contrary
contained in any of its Organizational Documents (as defined in the Credit
Agreement), Agent shall have the right to exercise all voting rights in the
stock by reason of a foreclosure of such pledge or any other enforcement of
Agent’s rights in accordance with the foregoing Pledge Agreement subject to the
terms of the Credit Agreement. The undersigned further waives any other
provisions of its Organizational Documents that conflicts with the execution,
delivery and performance by the Pledgor of the Pledge Agreement.  The
undersigned agrees to comply from time to time with any reasonable request made
by the Pledgor in accordance with the requirements of the Pledge Agreement.  In
addition to the foregoing, the undersigned agrees that if at any time it shall
receive instructions originated by Agent relating to the Pledged Equity, the
undersigned shall comply with such instructions without further consent by
Pledgee or any other Person.




Dated this 29th day of May, 2012.
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
ACKNOWLEDGED AND AGREED:
       
ENGLOBAL U.S., INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL INTERNATIONAL, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL GOVERNMENT SERVICES, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 
 
 
[Signature Page to Pledge Agreement – Holdings (Acknowledgment)]

--------------------------------------------------------------------------------

 
SCHEDULE I
 
PART A
PLEDGED SUBSIDIARY
 
Pledgor
Pledged Subsidiary
Certificate No.
Percentage of Equity Interests
Physical Holder of Certificate
         
ENGlobal Corporation
ENGLobal U.S., Inc.
N/A
100%
N/A
ENGlobal Corporation
ENGlobal Government Services, Inc.
N/A
100%
N/A
ENGlobal Corporation
ENGlobal International, Inc.
N/A
100%
N/A





 
 
 

--------------------------------------------------------------------------------

 
PART B
PLEDGED INDEBTEDNESS
 
Promissory Note effective July 8, 2011 in the amount of $514,277.96, at a rate
of 6% interest, payable in three installments to ENGlobal U.S., Inc. by Aspen
Power, LLC and Aspen Pipeline, LP for unpaid balances owed to ENGlobal for
services rendered under the Consulting Services Agreement dated October 10,
2007.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated ______________ ______, ___________ is delivered
pursuant to Paragraph 11 of the Pledge Agreement referred to below.  All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Pledge Agreement.  The undersigned hereby certifies that the
representations and warranties in the Pledge Agreement are and continue to be
true and correct, both as to the promissory notes, instruments and Equity
Interests pledged prior to this Pledge Amendment and as to the promissory notes,
instruments and Equity Interests pledged pursuant to this Pledge Amendment.  The
undersigned further agrees that this Pledge Amendment may be attached to that
certain Pledge Agreement, dated as of May 29, 2012, among the undersigned, as
Pledgor, PNC Bank, National Association, as Pledgee, and the other parties
thereto (the “Pledge Agreement”), and that the Pledged Subsidiary and Pledged
Indebtedness listed on this Pledge Amendment shall be and become a part of the
Collateral referred to in said Pledge Agreement and shall secure all Obligations
referred to in said Pledge Agreement.  The undersigned acknowledges that any
promissory notes, instruments or Equity Interests not included in the Collateral
at the discretion of Pledgee may not otherwise be pledged by Pledgor to any
other Person or otherwise used as security for any obligations other than the
Obligations.
 

 
 
                    By:       Name:       Title:    

 


Pledgor
Pledged Subsidiary
Certificate No.
Percentage of Equity Interests
Physical Holder of Certificate
                                       



Pledged Entity
Initial Principal Amount
Issue Date
Maturity Date
                       




